IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN CIROTA,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-377

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 13, 2016.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

John Cirota, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Charles R. Mccoy, Senior Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      We affirm the lower court’s denial of John Cirota’s motion as untimely and

successive, the latest in a string of seven meritless appearances in this Court, each

challenging his conviction and sentence, often on the same grounds. We caution

Cirota that “additional frivolous postconviction appeals or petitions may result in an

order barring him from further pro se filings in this court pertaining to his [2011]
conviction.” See Carroll v. State, 41 Fla. L. Weekly D1066 (Fla. 1st DCA May 3,

2016).

      AFFIRMED.

RAY, MAKAR and OSTERHAUS, JJ., CONCUR.




                                      2